Citation Nr: 0601398	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  95-10 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for scar, left of 
anus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied an increased 
evaluation for an anal scar.  

In April 2003, the Board undertook additional development 
under 38 C.F.R. § 19.9(a)(2) (2002).  In May 2003, the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2), disallowing the Board to develop 
claims.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir., 2003).  Thus, in 
November 2003, the Board remanded the claim for a substantive 
review by the RO.  The RO reviewed the claim and issued a 
supplemental statement of the case to the appellant and his 
representative in March 2005, at which time the claim was 
returned to the Board for appellate review.

The Board notes that by rating decision in March 2005, the RO 
granted service connection for anal incontinence with 
decreased anal sphincter function and evaluated it separately 
from the anal scar.  That rating is not on appeal here.  To 
be clear, the issue in appellate status is evaluation of the 
scar alone (and not any internal manifestations of the 
veteran's anal disability). 

In conjunction with his appeal, the veteran appeared before a 
Decision Review Officer at the RO level to present personal 
testimony in August 1995.  The hearing transcript has been 
associated with the claims file. 


FINDINGS OF FACT

1.  The veteran's scar, left of anus, is characterized as 
being a well-healed scar, no larger than 8 centimeters in 
length, that is mildly tender on occasion.
2.  There is no evidence that the scar is deep or causes any 
limitation of motion.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for scar, 
left of anus, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2001); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code 
7804 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from an 
original claim for an increased evaluation for a scar.  In 
this context, the Board notes that a substantially complete 
application was received in January 1994 and adjudicated in 
August 1994, prior to the enactment of the VCAA.  However, 
during the course of the appeal, in April 2004, the AOJ 
provided notice to the veteran regarding the VA's duties to 
notify and to assist.  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for an increased evaluation; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  In August 2005, the 
Appeals Management Center (AMC) notified the veteran of the 
specific (new) criteria by which his scars would be 
evaluated.  At that time, the AMC readjudicated the claim 
based on all the evidence, without taint from prior 
adjudications.  Therefore, the Board finds no prejudice in 
the fact that the initial AOJ denial pre-dated VCAA-compliant 
notice.  Accordingly, the Board finds that the content and 
timing of the April 2004 notice and subsequent August 2005 
notice comport with the requirements of § 5103(a) and 
§ 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  All identified 
relevant private and VA treatment records have been secured.  
The veteran has been examined in conjunction with his claim.  

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

After separating from service, the veteran submitted a claim 
for service connection for perianal abscesses.  On VA 
examination, the veteran did not then have an abscess; 
therefore, service connection was established for scar, left 
of anus, in June 1993 and was assigned a noncompensable 
rating under 38 C.F.R. § 4.118, DC 7804.  The veteran later 
appealed for an increased evaluation, as the abscesses had 
returned.  A 10 percent evaluation was granted in 1994, which 
the veteran subsequently appealed.  During that process, a 
Decision Review Officer recharacterized the disability as 
anal disease, continuing the 10 percent rating, but not 
considering the code for scars.  In March 2005, a separate 
rating was established for anal incontinence.  The 10 percent 
rating for the scar remains on appeal. 

The regulations pertaining to the evaluation of scars were 
revised effective August 30, 2002.  See Schedule for Rating 
Disabilities, The Skin, 67 Fed. Reg. 49,590 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118 (2004)).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-00. 

The veteran was provided the revised rating criteria in 
correspondence dated in August 2005.  The AMC considered 
those criteria in continuing the 10 percent rating assigned.  
The veteran was then given the opportunity to submit evidence 
and argument in response.  The Board finds, therefore, that 
it can consider the original and revised version of the 
rating criteria without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) (the Board is 
precluded from considering new law that the RO has not 
previously applied).

According to the Rating Schedule in effect prior to August 
2002, diagnostic codes 7800, 7801, and 7802 offered ratings 
higher than 10 percent, but dealt with scars to the head, 
face, or neck, or scars that were the result of burns.  As 
none of those apply to the veteran's scar in this case, they 
are discussed no further.  DC 7803 provided solely a 10 
percent evaluation if a superficial scar was poorly nourished 
with repeated ulceration.  DC 7804 provided a 10 percent 
evaluation for superficial scars that were tender and painful 
on objective demonstration.  DC 7805 for other scars 
indicated that other scars were to be evaluated based on the 
limitation of function of the part affected.  38 C.F.R. § 
4.118 (2001). 

In this case, for the veteran's scar to warrant an evaluation 
in excess of 10 percent under the old criteria, it would need 
to be disfiguring on his head, face, or neck, or, be the 
result of a burn.  Alternatively, it would need to cause 
limitation of motion. This is clearly not the case here.  The 
Board concludes that an increased evaluation under the old 
criteria is not warranted. 

Pursuant to the revised Rating Schedule, DC 7800 still rates 
scars of the head, face, and neck and is therefore 
inapplicable in this case.  While DC 7801 offers evaluations 
higher than 10 percent for scars, other than on the head, 
face, or neck, it requires that they be deep or cause limited 
motion.  The remaining applicable codes do not provide rating 
in excess of 10 percent.  Specifically, DC 7802 applies to 
scars, other than on the head, face, or neck, that are 
superficial and do not cause limited motion.  A superficial 
scar is one not associated with underlying soft tissue 
damage.  To be compensable under this DC, the scar must cover 
an area or areas of 144 square inches or greater.  DC 7803 
provides a 10 percent evaluation for scars that are 
superficial and unstable.  An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  A 10 percent rating is also applicable under 
Diagnostic Code 7804 for scars that are superficial and 
painful on examination.  Other scars are to be rated based on 
limitation of function of the part affected under Diagnostic 
Code 7805.  38 C.F.R. § 4.118 (2005).

Here, as under the old criteria, the veteran's scar does not 
warrant a rating in excess of 10 percent.  It does not cause 
limitation of motion.  Nor is there evidence that it is deep.  
The veteran's scar has been examined on five occasions 
throughout the appellate period.  See VA examinations or 
medical certificates dated in March 1993, August 1993, August 
1994, December 1998, and May 2004.  It has been consistently 
described as a well-healed scar, ranging in size from 1.5 
centimeters to 8 centimeters in length.  On three occasions, 
it was tender.  The skin around it has been described as 
benign, though once it was said to have some involuntary 
muscular contraction surrounding it.  It has never been 
described as deep.  Thus, an evaluation in excess of 10 
percent under the new criteria is not warranted.

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for an increase.  Therefore, the 
benefit of the doubt provision does not apply.  An increased 
evaluation under either the old or new criteria for scars is 
not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for scar, 
left of anus, is denied.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


